Quinpario Acquisition Corp. 12935 N. Forty Drive, Suite 201 St. Louis, Missouri 63141 August 6, 2013 VIA EDGAR John Reynolds Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Quinpario Acquisition Corp. Registration Statement on Form S-1 Filed June 19, 2013, as amended File No. 333-189432 Dear Mr. Reynolds: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Quinpario Acquisition Corp. (the “Registrant”) hereby requests acceleration of effectiveness of the above referenced Registration Statement so that it will become effective at 4:00 p.m. EST on Thursday, August 8, 2013, or as soon as thereafter practicable. Please note that we acknowledge the following: ▪ should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ▪ the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ▪ the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Jeffry N. Quinn Jeffry N. Quinn President and Chief Executive Officer cc:Ellenoff Grossman & Schole LLP Loeb & Loeb LLP
